Citation Nr: 1450117	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a personality disorder. 

2.  Entitlement to service connection for residuals of a traumatic brain injury to include a seizure disorder. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In October 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The issues pertaining to residuals of a traumatic brain injury and a seizure disorder have been recharacterized to comport with the Veteran's claim that a seizure disorder is a residual of an in-service traumatic brain injury.  Additionally, this decision does not address whether headaches, memory impairment, and obstructive sleep apnea are residuals of a traumatic brain injury because the issues are separate claims not currently before the Board.


FINDINGS OF FACT

1.  A personality disorder is not a disability for the purpose of VA disability compensation and a personality disorder is not the result of an event, disease, or injury, including a head injury, in service.

2.  Residuals of a traumatic brain injury to include a seizure disorder, are not related to an injury, disease, or event, including a head injury, in service. 



3.  The service-connected disabilities have a combined rating of 40 percent that do not meet the minimum percentage requirement for a schedular total disability rating, and the claim is not referred to VA's Director of Compensation Service for extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a personality disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for residuals of a traumatic brain injury to include a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for a total disability rating for compensation based on individual unemployability are met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in March 2007 and April 2007.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet.App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006) (notice of the elements of the claim).   

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

The RO attempted to obtain additional post-service treatment records from the William Beaumont AMC, dated May 1, 1971, to May 31, 1971, but such attempts were unsuccessful.  The RO issued a formal finding of the unavailability of the records, and notified the Veteran in a letter in December 2012.



The Veteran was afforded numerous VA compensation examinations, the most recent of which in March 2013 and April 2013.  As the examinations were based on a review of the Veteran's history and as the examiners described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A personality disorder is not a disease or injury within the meaning of applicable legislation pertaining to VA disability compensation for which service connection is available.  38 C.F.R. §§ 3.303(c), 4.127; Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012).

Evidence of additional disability resulting from a superimposed disease or injury may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.12; VAOPGCPREC 82-90.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).


When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet.App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.  

Service Connection

Personality Disorder

Evidence

The service treatment records show that in December 1970 a Homestead Air Force Base hospital "Certificate of Psychiatric Evaluation" showed that the Veteran was found to be free of mental defect, disease, or derangement and was not suffering from any psychiatric condition which would warrant separation from the service.   The diagnosis was passive-aggressive personality.  It was recommended that the Veteran be transferred to relieve the environmental stresses that were causing a deterioration of a weak personality structure and to facilitate access to a psychiatric clinic.  

On April 29, 1971, at 0100 a 5 pound weight struck the Veteran in the face.  At 0200 he was admitted to a hospital and diagnosed with cerebral concussion.  The Veteran did not remember anything after five minutes from the injury.  On examination, the Veteran was alert and orientated.  He was able to move all extremities.  Skull and chest x-rays were normal.  The Veteran was discharged the same day at 1030.



In November 1971, the Veteran was found to be free of mental defect, disease, or derangement and he was not suffering from any psychiatric condition, which warranted separation from the service.  The diagnosis was passive-aggressive personality.  In an addendum, a psychiatrist stated that the Veteran was severely afflicted with a personality disorder and that the Veteran was not amenable to psychiatric treatment within the military.  Separation from service was recommended.

On separation examination in April 1972, the physician remarked that the Veteran had sustained a head injury in May 1971, and was currently on Librium.  The physician noted that the Veteran had sustained a minor concussion during combat training and received inpatient care at Beaumont Army Hospital at Fort Bliss, Texas.  The physician noted that the Veteran had lost consciousness for two hours and been hospitalized for two days, and remarked that there was no loss of memory or residual headaches, and no complications or sequelæ.  The physician also noted that the Veteran complained of "nervous fits" with dizziness, fainting, trouble sleeping, depression, loss of memory, and nervous trouble.  In April 1972, after psychiatric consultation, it was recommended that the Veteran be separated from service.  The diagnosis was passive-aggressive personality.

After service VA records in August 2007 and in November 2007 suggested that the Veteran's current personality disorder and seizures were related to a closed head injury during service.  As for the personality disorder, the rationale was that low frustration tolerance and quick temper are symptoms of an organic brain injury and the Veteran had stated that his family had noticed a change in his personality after separation from service. 

On VA examination in December 2008, a VA examiner stated that there was evidence that the Veteran had had issues that would be consistent with a mood disorder or personality pathology prior to his head injury, but the possibility that the present symptoms reflected an increase above baseline could not be ruled out.  



The VA examiner stated that he could not resolve the matter without resorting to speculation.  

On VA examination in April 2013, the diagnoses were schizotypal personality disorder, anxiety disorder, and a cognitive disorder.  The VA examiner stated that it was less likely than not that (a) the Veteran's mental conditions were incurred in service and (b) that the in-service head injury caused or exacerbated his mental condition.  The VA examiner explained that many of the medical records through the years that have associated the Veteran's reported psychological and cognitive difficulties with his in-service head injury were based on the Veteran's account of the injury, which the Veteran described as more severe than it was.  The VA examiner referred to the report of the separation examination as compared to original treatment records, noting that on the day of the injury, the Veteran sustained a cerebral concussion with brief loss of consciousness (a few minutes).  X-rays of the skull and neurological screens were within normal limits.  Symptoms were reported to have resolved within a couple hours of the injury with the exception of a sore mouth).  At the time of hospital discharge approximately 9.5 hours after the time of injury, there were no reported residual neurological or psychological sequelae of the injury in the medical record.  Accordingly, the VA examiner concluded that the original injury was mild in severity and that the majority of individuals who sustained mild concussions show full recovery within days or weeks of the injury, as opposed to individuals who sustain moderate to severe head injuries (e.g., with prolonged periods of loss of consciousness and clear evidence of neurological injury on neuroimaging) who are more likely to experience personality changes or cognitive or memory deficits like the Veteran described.  

With regard to the question of whether the concussion could have exacerbated the personality disorder, the VA examiner expressed the opinion that based on severity of the original injury, there is no evidence to suggest that the injury could have exacerbated a pre-existing personality disorder.  




The VA examiner explained that the Veteran's interpersonal difficulties and related severity were well-documented prior to the injury.  The VA examiner noted that the Veteran had been diagnosed with passive-aggressive personality disorder in December 1970 and the psychiatric reports showed that the Veteran was reassigned in order to find a setting in which he could function effectively, including reassignment before the injury, but the reassignments were unsuccessful and the Veteran was subsequently discharged from the Army due to personality factors limiting his ability to adapt to the military.  The VA examiner found no evidence of a worsening of psychiatric symptomatology, interpersonal problems, or adjustment following the injury.  The VA examiner stated that the Veteran's childhood history, chronic interpersonal difficulties (dating back to childhood), and reported persistent symptoms (including the symptoms leading to discharge) reflected the normal course of what would be expected with the Veteran's personality disorder.  

The VA examiner further explained that the personality disorder contributed to a pervasive problem of misinterpreting and elaborating events, and appeared to have contributed to some of the Veteran's confusion and frustration over the years, as well as confusion among medical providers.

Analysis

The Veteran seeks service connection for a personality disorder.  It is well-established that a personality disorder is not a disease or injury for which service connection is available.  Service connection may be warranted for additional disability superimposed on a personality disorder.  38 C.F.R. §§ 3.303(c), 4.9; Morris v. Shinseki, 678 F.3d 1346; VAOPGCPREC 82-90.

Accordingly, the central issue is whether additional mental disability was superimposed on the Veteran's personality disorder.

The Veteran and his family assert that the in-service head injury aggravated the personality disorder.  

The Veteran and his family are competent to report symptoms of a personality disorder, which are within the realm of their personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However,  a superimposed mental disability on a personality disorder is not a simple medical condition that the Veteran and family members are competent to diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, 1377. 

An opinion on the etiology of any superimposed mental condition is equally complex.  Neither the Veteran nor his family has shown that they are qualified through specialized education, training, or experience to offer medical diagnosis on a complex medical condition.  Accordingly, the lay evidence is not competent favorable evidence of a superimposed mental disorder, and the lay evidence has no probative value.  Davidson, 1316.

The competent medical evidence of record pertaining to the presence and etiology of any superimposed mental condition consists of (i) VA mental health records, (ii) the December 2008 VA examination report, and the (iii) April 2013 VA examination report.

The December 2008 VA examiner could not determine whether the Veteran sustained a superimposing mental condition as a result of the in-service head injury without resorting to mere speculation.  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  

VA mental health records from August 2007 to November 2007 suggest that the Veteran sustained a superimposing mental condition as a result of the in-service head injury.  The opinions were based solely on the Veteran's reported history and post-service VA records.  



In April 2013, the VA examiner explained that virtually all such favorable medical evidence was based on a version of the facts that was more severe than the facts set out in the service treatment records, especially the records pertaining to the amount of time that the Veteran was unconscious, the duration of the hospital admission, and the severity of symptoms after the injury.  For these reasons the Board finds that the VA examiner's analysis is persuasive evidence, which opposes rather supports the claim, and is afforded great weight.  The Board finds that the favorable medical evidence has no probative value because it was predicated on an inaccurate medical history.  

As there is no competent lay or medical evidence on the material issue of fact, namely, additional disability superimposed on the Veteran's personality disorder, the preponderance of the evidence is against the claim and there is no doubt to be resolved.   38 U.S.C.A. § 5107(b).
  
Residuals of a Traumatic Brain Injury to include a Seizure Disorder

Evidence

The service treatment records show that on separation examination, there was a history of a head injury on May 29, 1971, with loss of consciousness for two hours and a two day hospital stay without complications or sequelae, and a history of nervous fits.   

After service, VA records in 1976 show that the Veteran was followed in the epilepsy clinic.  In August 1976, the Veteran was started on Dilantin.  An EEG by VA in September 1976 was within normal limits, but there were some minimally suspicious irregularities in the right temporal region.  In October 1976, the diagnosis was seizures since age 21 of probable idiopathic or posttraumatic etiology.  In February 1977, the Veteran was admitted to a VA hospital for observation and evaluation of a seizure disorder.  



A sleep EEG was equivocal with normal cerebral rhythms when the Veteran was awake and asleep, but there were some transient changes in the right temporal region.  The assessment was major motor seizure disorder and an immature personality, most likely representing a borderline state.  

In August 2007, a VA physician assessed organic brain syndrome, probably as a result of head trauma, and a history of head trauma with seizures developing after the trauma.

In November 2007, a VA physician stated that the Veteran's current seizure disorder was related to head trauma during service.  The rationale was that although seizures developed after service, it was not unusual for significant head trauma to cause delayed seizures.

In March 2013, the Veteran was afforded a VA examination for residuals of a traumatic brain injury.  Based on traumatic brain injury diagnostic testing, claim file review, and interview with the Veteran, the VA examiner determined that the Veteran did not have any subjective symptoms or mental, physical, or neurological conditions or residuals attributable to a traumatic brain injury.  The VA examiner expressed the opinion that a seizure disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the diagnosis of seizure disorder had been questioned on several evaluations and a seizure disorder had not been substantiated by medically observation or by diagnostic testing, and even if a seizure disorder was to be confirmed, the severity and location of the injury was not likely to cause a seizure disorder.

Analysis

A head injury was shown in service.  To prevail, the Veteran must show both (1) current residuals of a traumatic brain injury to include a seizure disorder, and (2) that the residuals are related to the in-service head injury.  



The second element is problematic.  Whether residuals of a traumatic brain injury to include a seizure disorder are related to an in-service head injury is a complex medical question.  The complexity of the question is compounded by the fact that the Veteran's seizures were not documented until after service.  Under these circumstances, the question of causation is not a matter on which a layperson may generally provide a probative opinion.  Jandreau, at 1377.

The competent medical evidence of record pertaining to the residuals of a traumatic brain injury to include a seizure disorder consists of VA medical opinions rendered in August 2007, in November 2007, and in April 2013.

While the opinions were provided by competent medical professionals, the favorable opinions in August 2007 and in November 2007 opinions were predicated on inaccurate facts regarding the nature and severity of the in-service head injury.  Both opinions were predicated on the findings of a VA mental health treatment note in August 2007.  At the time the Veteran provided a history of significant head trauma with seizures developing after the trauma.  Coincidentally, the note also showed that the Veteran suffered from amnesia.  In contrast to the Veteran's recollection of the in-service injury, the service treatment records show that the Veteran's head injury was mild in nature, that he was discharged from the hospital several hours after it was determined that there were no residual neurological or psychological sequelae.  As discussed above, the April 2013 VA medical opinion thoroughly addressed how prior medical opinions had arrived at conflicting and confusing conclusions by relying on misinterpreted and overstated facts about the in-service head injury.  

As the opinions in August 2007 and November 2007 were predicated on an inaccurate medical history, the opinions are inadequate and afforded no probative value.  





The opinion in March 2013 by the VA examiner constitutes competent and persuasive medical evidence on the question of whether there are residuals of a head injury in service, which opposes rather than supports the claim, and is afforded great weight.  The Board finds that the favorable medical evidence has no probative value because it was predicated on an inaccurate medical history.  

As there is no competent lay or medical evidence on the material issue of fact, namely, residuals of an in-service head injury, including a seizure disorder, the preponderance of the evidence is against the claim and there is no doubt to be resolved.   38 U.S.C.A. § 5107(b). 

Total Disability Rating for Compensation Based on Individual Unemployability

A total rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Additionally, a Veteran may be entitled to a total rating on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is currently service-connected for residuals of a left middle finger fracture and bilateral hearing loss.  The combined rating is 40 percent and does meet the schedular criteria for a total rating.






As for referral for extraschedular consideration, the Board finds that the evidence does not show that the Veteran's two service-connected disabilities combine to preclude the Veteran from securing and following a substantially gainful occupation and the claim is not referred.


ORDER

Service connection for a personality disorder is denied. 

Service connection for residuals traumatic brain injury to include a seizure disorder is denied.

A total disability rating for compensation based on individual unemployability is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


